COURT OF APPEALS OF VIRGINIA


Present:   Judges Annunziata, Agee and Senior Judge Coleman


WILLIAM PERRY, JR.
                                            MEMORANDUM OPINION *
v.   Record No. 1102-02-1                       PER CURIAM
                                             OCTOBER 29, 2002
HAMPTON DEPARTMENT OF
 SOCIAL SERVICES


           FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                   Christopher W. Hutton, Judge

           (Stephen K. Smith, on brief), for appellant.

           (Lesa J. Yeatts, Deputy City Attorney; City
           Attorney's Office, on brief), for appellee.


     William Perry, Jr. appeals the trial court's order affirming

an order of the juvenile and domestic relations district court

changing the goal of the foster care service plan for his child

from "return to parent" to "adoption."    Upon reviewing the record

and briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the decision of the trial

court.   See Rule 5A:27.

     Perry's daughter was born on January 7, 2000.     She came into

foster care in May 2000 when the child's mother left the child

with a neighbor and failed to return "after an extended period of

time."   At a hearing held in the trial court on March 8, 2002, a


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
case worker testified that Perry "had been in and out of jail"

during this time.   When Perry was not incarcerated, the Hampton

Department of Social Services (DSS) required him to complete

certain goals in order for him to regain custody of his daughter.

Perry was to enter a drug program, attend parenting classes, find

employment, find appropriate housing, establish a visitation

schedule with his daughter, and maintain contact with DSS.    Perry

failed to complete these goals and only visited his daughter one

time in February 2001.   Perry also failed to maintain contact with

DSS.

       Perry testified that he desired the foster care service plan

to reflect a goal of "return to parent."   He stated he had

enrolled in a fatherhood program and that his work hours

frequently prevented him from visiting his daughter.   Perry also

stated that he was being released from incarceration in May 2002

and would be able to care for his daughter upon his release.

       Perry's guardian ad litem asked the trial court to approve

the foster care service plan with a goal of "return to parent."

DSS and the guardian ad litem for the child requested that the

trial court approve the foster care service plan with a goal of

adoption.

       The foster care service plan indicates that the child is

"thriving" in foster care.   The plan also states that Perry has

not sufficiently addressed the tasks and responsibilities outlined



                                - 2 -
in the previous service plan.   The trial court approved the foster

care service plan with the goal of adoption.

     Proof by a preponderance of the evidence is the appropriate

standard in a case involving the modification of foster care plans

pursuant to Code § 16.1-282.    Padilla v. Norfolk Div. of Soc.

Servs., 22 Va. App. 643, 645, 472 S.E.2d 648, 649 (1996).

     "When addressing matters concerning a child . . . the

paramount consideration of a trial court is the child's best

interests."   Logan v. Fairfax County Dep't of Human Dev., 13
Va. App. 123, 128, 409 S.E.2d 460, 463 (1991).   "In matters of a

child's welfare, trial courts are vested with broad discretion in

making the decisions necessary to guard and to foster a child's

best interests."    Farley v. Farley, 9 Va. App. 326, 328, 387
S.E.2d 794, 795 (1990).   On appeal, we presume that the trial

court "thoroughly weighed all the evidence, . . . and made its

determination based on the child's best interests."   Id. at 329,

387 S.E.2d at 796.   Furthermore, "[w]here, as here, the trial

court heard the evidence ore tenus, its finding is entitled to

great weight and will not be disturbed on appeal unless plainly

wrong or without evidence to support it."   Martin v. Pittsylvania

County Dep't of Soc. Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16

(1986).

     The evidence showed that Perry has not maintained consistent

contact with DSS, and he has not maintained regular visitation

with his child.    The foster care service plan indicated that Perry

                                - 3 -
has no bond with his child.   Perry has been periodically

incarcerated during the time the child has been in foster care,

and he has not addressed the responsibilities identified by DSS in

order to regain custody of his daughter.    "'[P]ast actions and

relationships over a meaningful period serve as good indicators of

what the future may be expected to hold.'"    Linkous v. Kingery, 10
Va. App. 45, 56, 390 S.E.2d 188, 194 (1990) (citation omitted).

Therefore, DSS proved, by a preponderance of the evidence, that

changing the goal from "return to parent" to "goal for adoption"

was in the best interests of the child.    Accordingly, the trial

court did not err in affirming the order of the juvenile and

domestic relations district court approving the permanent foster

care service plan with a goal of adoption.

                                                     Affirmed.




                               - 4 -